 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                      EASTERN DISTRICT OF CALIFORNIA
 7

 8    ELVIN RAY BUCK,
                                                           Case No. 1:18-cv-00275-LJO-EPG (PC)
 9                      Plaintiff,
              v.                                           ORDER RE: JOINT STIPULATION TO
10                                                         CONTINUE THE STATUS
      R. NDOH, et al.,                                     CONFERENCE AND THE HEARING
11
                                                           ON PLAINTIFF’S MOTION FOR
                        Defendants.                        PRELIMINARY INJUNCTION
12

13                                                         (ECF No. 48)
14

15          On November 13, 2019, the parties filed a joint stipulation to continue the status conference

16   and the hearing on Plaintiff’s motion for a preliminary injunction. (ECF No. 48). The parties ask

17   for the continuance because the parties are engaged in settlement discussions, and because defense

18   counsel Robert M. Perkins III is currently on parental leave.

19          The Court finds good cause to continue the hearing on Plaintiff’s motion for a preliminary

20   injunction. However, given that the Court has already continued the status conference and motion

21   hearing twice (ECF Nos. 43 & 47), the Court will not continue the status conference. At the

22   conference the parties shall be prepared to discuss the status of this case and to pick a date for the

23   hearing on Plaintiff’s motion for a preliminary injunction.

24          Accordingly, IT IS ORDERED that:

25          1. The hearing on Plaintiff’s motion for a preliminary injunction is VACATED. A new

26                 date for the hearing will be selected at the status conference.

27          2. The status conference currently set for November 22, 2019, at 10:00 a.m., will remain as

28

                                                           1
 1              previously set. Telephonic appearance is granted to any party wishing to do so, with

 2              each party directed to use the following dial-in number and passcode: 1-888-251-2909;

 3              passcode 1024453.

 4

 5   IT IS SO ORDERED.

 6
       Dated:     November 14, 2019                          /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
